Citation Nr: 1503606	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-17 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for polycystic ovarian syndrome.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that this case was remanded in January 2013 to schedule a Travel Board hearing for the Veteran.  As this hearing was held in August 2013, the Board finds there has been substantial compliance with this remand directive.  Stegall v. West, 11 Vet. App. 286 (1998).

The Veteran was afforded a VA examination in November 2009 to determine the etiology of her diagnosed polycystic ovarian syndrome.  The VA examiner opined that the Veteran's disorder was "as least as likely as not" caused by or a result of active duty service, reasoning that her disorder was diagnosed within a year of separating from active duty.  Although polycystic ovarian syndrome is a disease entitled to presumptive service connection under 38 C.F.R. § 3.309(a) if diagnosed within a year, the Board notes that the Veteran was released from active duty service in August 2006 and that her first diagnosis was in December 2007, over a year after separating from active duty.  Thus, this opinion is based on an inaccurate factual premise, and the Board rejects it.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Veteran must be scheduled for a new examination to determine the etiology of her diagnosed polycystic ovarian syndrome.  38 U.S.C.A. § 5103A (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, at her hearing before the Board, the Veteran raised the issue of secondary service connection, alleging that her diagnosed polycystic ovarian syndrome may have been caused or aggravated by her service-connected hyperthyroidism.  Therefore, in the new examination report the VA examiner must also address the issue of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the Veteran a notice letter which includes an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2. The RO must take appropriate action to obtain all outstanding VA and private treatment records identified by the Veteran as relevant to her claims.

3.  Once the above-requested development has been completed, to the extent possible, the RO must schedule the Veteran for an appropriate VA examination to determine whether any currently or previously diagnosed polycystic ovarian syndrome found is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed polycystic ovarian syndrome is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed polycystic ovarian syndrome is due to or aggravated by any service-connected disorder, to include hyperthyroidism.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO must review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The examination report must also be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any further development is required, or if the examination report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


